DETAILED ACTION
	This Office action is in response to the election and amendment filed 23 August 2021.  By this amendment, claim 8 is amended; claims 9-16 are withdrawn; claims 17-20 are cancelled; claims 21-24 are new.  Claims 1-16 and 21-24 are currently pending; claims 9-16 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species I, claims 1-8, in the reply filed on 23 August 2021 is acknowledged.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements (IDS) filed on 21 June 2021.  The information therein was considered.
The information disclosure statement filed 22 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed (a copy of Non-Patent Literature Document 1 has not been provided).  It has been placed in the application file, but the information referred to therein has not been considered.    
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the passivation part” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the passivation part” is intended to refer to the passivation layer previously recited, or a different passivation element.  For the purposes of examination, the former interpretation is assumed.  
Claim 21 also recites the limitation "a thickness of part is greater than . . ." (emphasis added) in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which “part” this limitation is intended to refer to.  For the purposes of examination, it is assumed to refer to “the first part” of the passivation layer.  
Claims 22-24 depend from claim 21 and also contain the above indefinite limitations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,082,776 B2 to Lu et al. (hereinafter “Lu”).
Regarding independent claim 1, Lu (Fig. 1) discloses a semiconductor device, comprising: 
a substrate 22/18/underlying layers including a first surface (below 34); 
an electrical conductor 26/30 over the first surface of the substrate; and 
a passivation layer 34 over the first surface of the substrate, wherein the passivation layer includes a first part in contact with an edge of the electrical conductor 30, and a second part connected to the first part and apart from the edge of the electrical conductor, and the first part of the passivation layer has a curved surface (including portion of 34 in contact with 32/30; Fig. 1).
Regarding claim 2, Lu (Fig. 1) discloses the semiconductor device of claim 1, wherein the curved surface of the first part of the passivation layer 34 includes a concaved surface (portion closest to 32/30).
Regarding claim 3, Lu (Fig. 1) discloses the semiconductor device of claim 1, wherein a first height of the first part of the passivation layer 34 (portion closest to 30) is larger than a second height of the second part of the passivation layer 34 (portion away from 30).
Regarding claim 4, Lu (Fig. 1) discloses the semiconductor device of claim 1, wherein the electrical conductor 26/30 comprises a first portion (26/30 through 28/24/22) through the substrate, and a second portion (portion of 26 over 24) over the first surface of the substrate and connected to the first portion.
Regarding claim 7, Lu (Fig. 1) discloses the semiconductor device of claim 1, further comprising a conductive bump 32 disposed over the electrical conductor 26/30.
Regarding claim 8, Lu (Fig. 1) discloses the semiconductor device of claim 7, wherein a melting point lower of the conductive bump 32 is less than a melting point of the electrical conductor (bump materials: col. 4, lines 17-28; electrical conductor materials: col. 4, lines 1-16).
Regarding independent claim 21, Lu (Fig. 1) discloses a semiconductor device, comprising: 
a substrate 22/18/underlying layers including a first surface (below 34); 
an electrical conductor 26/30 over the first surface of the substrate; and 
a passivation layer 34 over the first surface of the substrate, wherein the passivation layer includes a first part in contact with an edge of the electrical conductor 30, and a second part connected to the first part and apart from the edge of the electrical conductor, and the first part of the passivation layer has a curved surface (including portion of 34 in contact with 32/30; Fig. 1), the second part of the passivation part has a flat surface (portion away from 30), and a thickness of part (portion closest to 30) is greater than a thickness of the second part.
Regarding claim 22, Lu (Fig. 1) discloses the semiconductor device of claim 1, wherein the electrical conductor 26/30 comprises a first portion (26/30 through 28/24/22) through the substrate, and a second portion (portion of 26 over 24) over the first surface of the substrate and connected to the first portion.
Regarding claim 24, Lu (Fig. 1) discloses the semiconductor device of claim 1, further comprising a conductive bump 32 disposed over the electrical conductor 26/30.

Claim(s) 1-8 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0127045 A1 to Lin et al. (hereinafter “Lin”).
Regarding independent claim 1, Lin (Fig. 2A) discloses a semiconductor device, comprising: 
a substrate 14’ including a first surface; 
an electrical conductor 20’/45 over the first surface of the substrate; and 
a passivation layer 26 over the first surface of the substrate, wherein the passivation layer includes a first part in contact with an edge of the electrical conductor 20’/45, and a second part connected to the first part and apart from the edge of the electrical conductor, and the first part of the passivation layer has a curved surface (including portion of 26 closest to 20’/45/34’; Fig. 2A).
Regarding claim 2, Lin (Fig. 2A) discloses the semiconductor device of claim 1, wherein the curved surface of the first part of the passivation layer 26 includes a concaved surface (portion closest to 20’/45).
Regarding claim 3, Lin (Fig. 2A) discloses the semiconductor device of claim 1, wherein a first height of the first part of the passivation layer 26 (portion closest to 20’/45) is larger than a second height of the second part of the passivation layer 26 (portion away from 20’/45).
Regarding claim 4, Lin (Fig. 2A) discloses the semiconductor device of claim 1, wherein the electrical conductor 20’/45/34’ comprises a first portion 20’/45 through the substrate 14’, and a second portion 34’ over the first surface of the substrate and connected to the first portion.
Regarding claim 5, Lin (Fig. 2A) discloses the semiconductor device of claim 4, wherein a first height of the first part of the passivation layer 26 is lower than a height of the second portion 34’ of the electrical conductor (Fig. 2A: H2 < H1).
Regarding claim 6, Lin (Fig. 2A) discloses the semiconductor device of claim 4, wherein the second portion 34’ of the electrical conductor further comprises a first sub portion laterally covered by the passivation layer 26, a second sub portion exposed through the passivation layer 26, and a width of the first sub portion and a width of the second sub portion are substantially the same (Fig. 2A).
Regarding claim 7, Lin (Fig. 2A) discloses the semiconductor device of claim 1, further comprising a conductive bump 36 disposed over the electrical conductor 20’/45/34’ (¶ 0019).
Regarding claim 8, Lin (Fig. 2A) discloses the semiconductor device of claim 7, wherein a melting point of the conductive bump 36 is less than a melting point of the electrical conductor (bump materials: ¶ 0019 - solder alloy; electrical conductor materials: ¶ 0019 - copper).

Regarding independent claim 21, Lin (Fig. 2A) discloses a semiconductor device, comprising: 
a substrate 14’ including a first surface; 
an electrical conductor 20’/45 over the first surface of the substrate; and 
a passivation layer 26 over the first surface of the substrate, wherein the passivation layer includes a first part in contact with an edge of the electrical conductor 20’/45, and a second part connected to the first part and apart from the edge of the electrical conductor, the first part of the passivation layer has a curved surface (portion of 26 closest to 20’/45), the second part of the passivation part has a flat surface (portion of 26 away from 20’/45), and a thickness of part is greater than a thickness of the second part (Fig. 2A).  
Regarding claim 22, Lin (Fig. 2A) discloses the semiconductor device of Claim 21, wherein the electrical conductor 20’/45/34’ comprises a first portion 20’/45 through the substrate, and a second portion 34’ over the first surface of the substrate and connected to the first portion.  
Regarding claim 23, Lin (Fig. 2A) discloses the semiconductor device of Claim 22, wherein a first height (see H2 in Fig. 2A) of the first part of the passivation layer 26 is lower than a height (see H1 in Fig. 2A) of the second portion 34’ of the electrical conductor.  
Regarding claim 24, Lin (Fig. 2A) discloses the semiconductor device of Claim 1, further comprising a conductive bump 36 disposed over the electrical conductor (¶ 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
27 September 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813